DETAILED ACTION
This action is in response to the after final amendment dated 21 June 2021.  Claims 1, 7, 11, 15 and 18 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Soffer (US 2016/0188183 A1), Greenberg et al. (US 2016/0132516 A1), Bedi et al. (US 2020/0097536 A1) and Silverstein et al. (US 2014/0143252 A1).

Soffer teaches converting the elements of a first interface into a second interface while maintaining the look and feel of the first interface.

Greenberg teaches matching multiple specific content items to a particular component type of a template.

Bedi teaches matching objects to templates based on score and then formatting the objects based on the template parameters.

Silverstein teaches an automated process to combine elements into a single visualization.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: automatically generating a user interface, comprising: storing, by a computing system, template information that defines a plurality of component types and one or more display parameters identified for one or more user interfaces, wherein a component type specifies a set of one or more user interface element types included in components of the component type and a display parameter specifies how one or more components are to be displayed, wherein a first display parameter indicates locations of displayed element types within a component; receiving, by the computing system, a request to automatically generate a user interface, wherein the request specifies data for a set of elements that includes multiple different element types to be displayed in the user interface but does not indicate any component types for the set of elements; determining, by the computing system, matches between element types in the set of elements and element types specified by the component types; selecting, by the computing system based on the determined matches, multiple component types for the set of elements; grouping, by the computing system, ones of the set of elements into multiple components according to the selected multiple component types based on the determined matches, including grouping multiple different element types from the set of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174